DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric fluid filled housing, the motor, the stepout, the hose, the flying lead must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states stepout. The intended scope of this term is unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 in view of Shilling US 20120085544.
	Babbitt discloses:
 	1.  A fluid charging system, comprising: a. a subsea fluid reservoir 50, comprising: i. a housing (50b in Fig 5B);  and ii. a bladder at ambient pressure [82, see e.g. 0017 and 0087 including “In the embodiment shown, first portion 86 (e.g., flexible bladder 82) is configured to receive sea water (e.g., which can enter and/or exit first portion 86 through a vent or opening 
94) to vary an internal pressure of second portion 90”], disposed within the housing (see Fig 5B); b. a charge pump (see the upper pump 4 in Fig 2B) configured to provide an output pressure higher that ambient pressure (see 0010 wherein the outlet of the pump has a higher pressure than the inlet of the pump, and 0076 including “at least two pumps are disposed in series, for example, to increase hydraulic fluid pressure through staged pumping”), comprising: i. a charge pump fluid inlet (upper 18 in Fig 2B);  and ii.  a charge pump fluid outlet (upper 22 in Fig 2B); c. a first fluid conduit in fluid communication with the subsea fluid reservoir and the charge pump fluid inlet (see conduit between 14 and 50 in e.g. Fig 8); e. a second fluid conduit in fluid communication with the charge pump fluid outlet (see line between pumps 14 in Fig 2B); f. a feedback loop, comprising: i. a first feedback fluid conduit in fluid communication with the charge pump fluid inlet and with the first fluid conduit (line the inlet of pump 14 to 38 in Fig 3b);  ii. a second feedback fluid conduit in fluid communication with the charge pump fluid outlet and the second fluid output (line connecting the outlet of pump 14 to 38 in Fig 3B);  and iii.  a first valve 38 in fluid communication with the charge pump fluid outlet and the charge pump fluid inlet and configured to prevent over-pressurization of an inlet circuit, the first valve 
 	Babbitt does not appear to disclose d. a second valve disposed intermediate the subsea fluid reservoir and the charge pump fluid inlet and in fluid communication with the first fluid 
conduit, the second valve configured to prevent pressure from entering the subsea fluid reservoir. 
 	Shilling disclose valves in e.g. lines at the outlet of reservoirs 536A-536C and the inlet of charge pumps 543-544. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a valve at the outlet of the reservoir 50 of Babbitt and/or at the inlet of the pumps 14 of Babbitt as taught by Shilling to gain the benefit of e.g. enabling isolation of system components in the event of failure.
 	
 	Babbitt as modified above discloses:
 	2.  The fluid charging system of claim 1, wherein: a. fluid in the first fluid conduit is at ambient pressure [see e.g. 0017 and 0087 including “In the embodiment shown, first portion 86 (e.g., flexible bladder 82) is configured to receive sea water (e.g., which can enter and/or exit first portion 86 through a vent or opening 94) to vary an internal pressure of second portion 
  	3.  The fluid charging system 1 of claim 1, further comprising: a. a subsea pump (lower pump 14 in Fig 2B)) disposed downstream from the charge pump and in fluid communication with the charge pump fluid outlet, the subsea pump comprising a subsea pump fluid inlet (lower 18 in Fig 2B) and a subsea pump fluid outlet (lower 22 in Fig 2B);  and b. a third fluid conduit in fluid communication with the subsea pump fluid outlet (line extending from lower 22 in Fig 2B). 
  	4.  The fluid charging system 1 of claim 3, wherein fluid in the third fluid conduit is at a fluid pressure greater than the charged pressure (see 0010 wherein the outlet of the pump has a higher pressure than the inlet of the pump, and 0076 including “at least two pumps are disposed in series, for example, to increase hydraulic fluid pressure through staged pumping”). 
 	Regarding claim 6, Babbitt appear to disclose: 6.  The fluid charging system of claim 3, further comprising a control valve disposed intermediate the subsea pump and the charge pump, the control valve operative to open or close fluid delivery to the subsea pump from charge pump (see 0016 of Babbitt).
  	Additionally Shilling discloses a control valve disposed intermediate the subsea pump and the charge pump, the control valve operative to open or close fluid delivery to the subsea pump from charge pump (see any of the valves between the 543-544 and 547-549 of Shilling.  	Regarding the limitations of claim 7 “wherein the control valve comprises a remotely 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a remotely operated vehicle valve or an electrically actuated valve at the outlet of the pumps 14 of Babbitt to gain the benefit of remotely actuating the valves in the subsea pumping apparatus of Babbitt.
 	8.  The fluid charging system of claim 3, further comprising a stepout disposed intermediate and in fluid communication with the charge pump outlet and the subsea pump (as best understood see Fout,a in Fig 2B). 
  	10.  The fluid charging system of claim 1, wherein the charge pump comprises a gear pump, a positive displacement pump, a solenoid operated pump, a centrifugal pump, or a diaphragm pump (see e.g. 0022). 
  	11.  The fluid charging system of claim 1, wherein the charge pump comprises a 
motor configured to drive the charge pump (see e.g. 0023). 
  	12.  The fluid charging system of claim 11, wherein the motor comprises a brushless DC motor, a hydraulic motor, or a single phase AC motor, or a multiphase AC motor (see e.g. 0023). 
 	13.  The fluid charging system of claim 11, wherein the charge pump is mechanically or magnetically coupled to the motor (see 0023). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 in view of Shilling US 20120085544 in further view of Yemington US 20110011320 in further view of Moser US 20030173159.
Regarding claim 5, Babbitt does not disclose an accumulator between the charge pump and the subsea pump and therefore does not disclose the limitations of claim 5. 
 	Yemington discloses a. an accumulator 78 disposed intermediate the subsea pump 74 and the charge pump 79 and in fluid communication with the charge pump fluid outlet (see e.g. Fig 9C).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an accumulator as taught by Yemington in the system of Babbitt to gain the benefit of the accumulator “reduces the load on the pump 74 by reducing the pressure across it” as in 0151 of Yemington. 
 	It is believed that one of ordinary skill in the art would recognize that Yemington discloses b. a pressure transducer operatively in communication with the accumulator and the controller, the pressure transducer operative to provide a signal to the controller when the controller should turn on the charge pump to recharge the accumulator upon depletion of the accumulator to a predetermined pressure”, it is believed that one of ordinary skill in the art would (see “Active control of the pressure in the accumulator via an accumulator charge pump 79 and associated valves (not shown) helps limit the range of this pressure differential when there are sustained changes in the load on platform 66” in 0151 of Yemington wherein control of pressure requires a pressure transducer.). 
 	In any event, Moser discloses b. a pressure transducer 21 operatively in communication with the accumulator and the controller, the pressure transducer operative to provide a signal to the controller when the controller should turn on the charge pump to recharge the accumulator upon depletion of the accumulator to a predetermined pressure (see 0017).
.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 in view of Shilling US 20120085544 in further view of Rosa US 7658131.
 	Regarding claim 9, Babbitt as modified above does not disclose wherein the stepout comprises a hose or hydraulic flying lead with mechanical connections configured to be made with a hotstab or coupler.
 	Rosa discloses a hose 5 or hydraulic flying lead with mechanical connections configured to be made with a hotstab or coupler 72.
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a flexible hose and coupler in the line Fout,a in Fig 2B of Babbitt to gain the benefit of flexibly coupling the outlet of the upper pump 14 to a desired subsea apparatus.

 Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 in view of Shilling US 20120085544 in further view of Portman US 9181786.
 	Regarding claims 14-15, Babbitt does not disclose the limitations of claims 14-15.

 	14.  The fluid charging system of claim 11, wherein the motor comprises a motor 
housed in a dielectric fluid filled housing or motor housed in a 1 atm housing (col 5 lines 31-32).
 	15.  The fluid charging system of claim 1, wherein the charge pump comprises a 
charge pump housed in a dielectric fluid filled housing or a charge pump housed 
in a 1 atm housing (col 5 lines 31-32). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a dielectric filled housing as taught by Portman in the pumps of Babbitt to gain the benefit of lubricating and cooling the motor as taught by Portman in col 5 lines 31-32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892 including Kirkpatrick US 4535851 which discloses valves in e.g. lines 12, 13, 17, and 19 at the outlet of reservoirs 10-11 and the inlet of pumps 15-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746